UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 EAGLE BEND HOLDING COMPANY (Name of small business issuer in its charter) Nevada 7380 13-4294618 (State or Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 5445 DTC Parkway, Suite 940 Greenwood Village, Colorado 80111 (720) 488-5409 (Address and telephone number of principal executive offices and principal place of business) Keith Koch 5445 DTC Parkway, Suite 940 Greenwood Village, Colorado 80111 (720) 488-5409 (Name, address and telephone number of agent for service) Copies to: With a Copy to: David J. Wagner, Esq. David Wagner & Associates, P.C. Penthouse Suite 8400 East Prentice Avenue Greenwood Village, Colorado 80111 Office(303) 793-0304 Fax (303) 409-7650 Approximate date of proposed sale to the public:From time to time after this Registration Statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [] If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. [] CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered Proposed maximum offering price per share(1) Proposed maximum aggregate offering price Amount of registration fee Common Stock, $0.001 par value 100,000 $1.00 $100,000 $20.00 Total 100,000 $1.00 $100,000 $20.00 (1) Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(e) under the Securities Act of 1933. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. - 2 - The information in this Prospectus is not complete and may be changed.The shareholders may not sell these securities until the registration statement filed with the Securities Exchange Commission is effective.This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, dated December , 2007 EAGLE BEND HOLDING COMPANY 100,000Shares of Common Stock Par Value $0.001 Per Share This prospectus relates to the offering by the selling stockholders of Eagle Bend Holding Company of up to 100,000 shares of our common stock, par value $0.001 per share.We will not receive any proceeds from the sale of common stock. The selling stockholders have advised us that they will sell the shares of common stock from time to time in the open market, at the initial offering price of $1.00 per share, which was the price they paid for their shares, until the shares are quoted on the OTC Bulletin Board or national securities exchange, at which point the selling securities holders may sell the registered sharesat market prices prevailing at the time of sale, at prices related to the prevailing market prices, at negotiated prices, or otherwise as described under the section of this prospectus titled “Plan of Distribution.” Our common stock is not quoted on the Pink Sheets and we do not trade. You should rely only on the information contained in this prospectus or any prospectus supplement or amendment. We have not authorized anyone to provide you with different information. Investing in these securities involves significant risks.See “Risk Factors” beginning on page 6. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. The date of this Prospectus is December , 2007. The information contained in this prospectus is not complete and may be changed.This prospectus is included in the registration statement that was filed by Eagle Bend Holding Company with the Securities and Exchange Commission.The selling stockholders may not sell these securities until the registration statement becomes effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. - 3 - TABLE OF CONTENTS PAGE SUMMARY 5 THE OFFERING 6 RISK FACTORS 6 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 9 USE OF PROCEEDS 9 DETERMINATION OF OFFERING PRICE 10 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 10 MANAGEMENT'S DISCUSSION AND ANALYSIS 11 DESCRIPTION OF BUSINESS 16 DESCRIPTION OF PROPERTY 18 DIRECTORS, EXECUTIVE OFFICERS AND CONTROL PERSONS 18 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 20 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 20 DESCRIPTION OF SECURITIES 20 SELLING SECURITY HOLDERS 21 PLAN OF DISTRIBUTION 22 LEGAL PROCEEDINGS 25 LEGAL MATTERS 25 EXPERTS 26 WHERE YOU CAN FIND MORE INFORMATION 26 FINANCIAL STATEMENTS 26 - 4 - SUMMARY The following summary highlights selected information contained in this prospectus.This summary does not contain all the information you should consider before investing in the securities.Before making an investment decision, you should read the entire prospectus carefully, including the “Risk Factors” section, the financial statements, and the notes to the financial statements. For purposes of this prospectus, unless otherwise indicated or the context otherwise requires, all references herein to “Eagle Bend,” “we,” “us,” and “our,” refer to Eagle Bend Holding Company, a Colorado corporation and our wholly-owned subsidiary, Preserve Communications Services, Inc. . Our Company We were incorporated in March, 2005 to acquire Preserve Communications Services, Inc., a Colorado corporation. We conduct all operational activities through Preserve Communications Services, Inc. In March, 2005, we issued 10,110,000 restricted common shares to various individuals for cash, past services, and for property, including the transfer of 100% of the capital stock of Preserve Communications Services, Inc.As a result, Preserve Communications Services, Inc. became our wholly-owned subsidiary. On April 15, 2005, we filed with the Colorado Division of Securities (the "Division"), Denver, Colorado, a Limited Registration Offering Statement under cover of Form RL pursuant to the Colorado Securities Code, relating to a proposed offering of 100,000 Common Shares of ours. The Registration was declared effective by the Division on May 26, 2005. The offering was closed on November 23, 2005. We raised $100,000 and sold a total of 100,000 shares in the Offering. Preserve Communications Services, Inc. was incorporated in May, 2003 for the purposes of acting as an investor relations company, which provides its clients with professional communication services within the investment banking, brokerage, and investor community. Preserve Communications Services, Inc. has historically focused its marking efforts on micro-cap companies, designing communication strategies and databases for these clients.We work with our customers on a fee basis. We have not been subject to any bankruptcy, receivership or similar proceeding. Our address is 5arkway, Suite 940, Greenwood Village, Colorado 80111.Our telephone number is (720) 488-5409. This Prospectus We have undertaken several transactions the result of which has been the issuance of shares that have restrictions on their transferability.In order to provide those investors with liquidity for their shares, we are filing with the SEC this prospectus as part of a registration statement to register those securities.We will not receive any proceeds from any sales of these shares. - 5 - THE OFFERING Common stock currently outstanding 10,210,000 shares(1) Common stock offered by the selling stockholders 100,000 shares(2) Use of proceeds We will not receive any proceeds from the sale of common stock offered by this prospectus. (1)Shares of common stock outstanding as of November 30, 2007. RISK FACTORS You should carefully consider the following risk factors, together with the information contained in this prospectus, any reports we file with the SEC and the documents referred to herein.You should also be aware that the risks described below may not be the only risks relevant to your determination. Instead, these are the risks that we believe most material to your decision. We have never been profitable.We have a history of losses. We cannot guarantee that we will ever be profitable. We were formed as a Nevada corporation in March, 2005. Our wholly-owned, subsidiary, Preserve Communications Services, Inc., a Colorado corporation, was formed in May, 2003. Neither we, nor our subsidiary, have ever been profitable. We have a history of losses. For the fiscal years ended December 31, 2005 and 2006, we had net losses of $72,823 and $1,517, respectively. For the fiscal quarter ended September 30, 2007, we had a net loss of $10,366. Our operations are subject to our ability to successfully market our services. We have a history of losses and cannot say that we have the ability to successfully market our services. Investors could lose their entire investment in us. Because we have had a history of losses, we cannot say that we have the ability to successfully develop and to market our database management products and services. Further, there is the possibility that our continued operations will not generate income sufficient to meet operating expenses or will generate income and capital appreciation, if any, at rates lower than those anticipated or necessary to sustain the investment. There­fore, investors should consider an investment in us to be an extremely risky venture, for which they could reasonably be expected to lose their entire investment. There are factors beyond our control which may adversely affect us. Our operations may also be affected by factors which are beyond our control, principally general market conditions and changing client preferences.Any of these problems, or a combination thereof, could have affect on our viability as an entity. We may never become profitable, fail as an organization, and our investors could lose some or all of their investment. Intense competition in our market could prevent us from developing revenue and prevent us from achieving annual profitability. In either situation, we may never become profitable, fail as an organization, and our investors could lose some or all of their investment. - 6 - Our business is highly competi­tive. We compete with numerous established companies having substantially greater financial resources and experience than we have. There can be no guarantee that we will ever be able to compete successfully.Any competition may cause us to fail to gain or to lose clients, which could result in reduced or non-existent revenue. Competitive pressures may impact our revenues and our growth.As a result, our investors could lose their entire investment. Our success will be dependent upon our management’s efforts. We cannot sustain profitability without the efforts of our management. Our success will be dependent upon the decision making of our directors and executive officers. These individuals intend to commit as much time as necessary to our business, but this commitment is no assurance of success. The loss of any or all of these individuals, particularly Mr. Koch, our President, could have a material, adverse impact on our operations. We have no written employment agreements with any officers and directors, including Mr. Koch. We have not obtained key man life insurance on the lives of any of our officers or directors. Our stock price may be volatile, and you may not be able to resell your shares at or above the public sale price. There has been, and continues to be, a limited public market for our common stock. Our common stock is not quoted in the Pink Sheets. If you purchase shares of common stock, you may not be able to resell those shares at or above the initial price you paid. The market price of our common stock may fluctuate significantly in response to numerous factors, some of which are beyond our control, including the following: * actual or anticipated fluctuations in our operating results; * changes in financial estimates by securities analysts or our failure to perform in line with such estimates; * changes in market valuations of other consulting service oriented companies, particularly those that market services such as ours; * announcements by us or our competitors of significant innovations, acquisitions, strategic partnerships, joint ventures or capital commitments; * introduction of product enhancements that reduce the need for our services; * the loss of one or more key clients; and * departures of key personnel. We have no experience as a public company. We have never operated as a public company. We have no experience in complying with the various rules and regulations which are required of a public company. As a result, we may not be able to operate successfully as a public company, even if our operations are successful. We plan to comply with all of the various rules and regulations which are required of a public company. However, if we cannot operate successfully as a public company, your investment may be materially adversely affected. Our inability to operate as a public company could be the basis of your losing your entire investment in us. Our stock has no public trading market and there is no guarantee a trading market will ever develop for our securities. There has been, and continues to be, no public market for our common stock. An active trading market for our shares has not, and may never develop or be sustained. If you purchase shares of common stock, you may not be able to resell those shares at or above the initial price you paid. The market price of our common stock may fluctuate significantly in response to numerous factors, some of which are beyond our control, including the following: - 7 - *actual or anticipated fluctuations in our operating results; *changes in financial estimates by securities analysts or our failure to perform in line with such estimates; *changes in market valuations of other companies, particularly those that market services such as ours; *announcements by us or our competitors of significant innovations,acquisitions, strategic partnerships, joint ventures orcapital commitments; *introduction of product enhancements that reduce the need for our products; *departures of key personnel. Of our total outstanding shares as of November 30, 2007, a total of 20,780,000, or approximately 94.4%, will be restricted from immediate resale but may be sold into the market in the near future. This could cause the market price of our common stock to drop significantly, even if our business is doing well. As restrictions on resale end, the market price of our stock could drop significantly if the holders of restricted shares sell them or are perceived by the market as intending to sell them. Applicable SEC rules governing the trading of “Penny Stocks” limit the liquidity of our common stock, which may affect the trading price of our common stock. Our common stock is currently not quoted in any market. If our common stock becomes quoted, we anticipate that it will trade well below $5.00 per share. As a result, our common stock is considered a “penny stock” and is subject to SEC rules and regulations that impose limitations upon the manner in which our shares can be publicly traded.These regulations require the delivery, prior to any transaction involving a penny stock, of a disclosure schedule explaining the penny stock and the associated risks.Under these regulations, certain brokers who recommend such securities to persons other than established customers or certain accredited investors must make a special written suitability determination for the purchaser and receive the written purchaser’s agreement to a transaction prior to purchase.These regulations have the effect of limiting the trading activity of our common stock and reducing the liquidity of an investment in our common stock The over-the-counter market for stock such as ours is subject to extreme price and volume fluctuations. The securities of companies such as ours have historically experienced extreme price and volume fluctuations during certain periods. These broad market fluctuations and other factors, such as new product developments and trends in the our industry and in the investment markets generally, as well as economic conditions and quarterly variations in our operational results, may have a negative effect on the market price of our common stock. Buying low-priced penny stocks is very risky and speculative. The shares being offered are defined as a penny stock under the Securities and Exchange Act of 1934, and rules of the Commission. The Exchange Act and such penny stock rules generally impose additional sales practice and disclosure requirements on broker-dealers who sell our securities to persons other than certain accredited investors who are, generally, institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000, or $300,000 jointly with spouse, or in transactions not recommended - 8 - by the broker-dealer. For transactions covered by the penny stock rules, a broker-dealer must make a suitability determination for each purchaser and receive the purchaser's written agreement prior to the sale. In addition, the broker-dealer must make certain mandated disclosures in penny stock transactions, including the actual sale or purchase price and actual bid and offer quotations, the compensation to be received by the broker-dealer and certain associated persons, and deliver certain disclosures required by the Commission. Consequently, the penny stock rules may affect the ability of broker-dealers to make a market in or trade our common stock and may also affect your ability to resell any shares you may purchase in the public markets. Resale Limitations imposed by most states will limit the ability of our shareholders to sell their securities unless they are Colorado residents. The only state in which we plan to register this offering is Colorado. As a result, our selling shareholders may be limited in the sale of their Shares. The laws of most states require either an exemption from prospectus and registration requirements of the securities laws to sell their shares or registration for sale by this prospectus. These restrictions will limit the ability of non-residents of Colorado to sell the securities. Residents of other states must rely on available exemptions to sell their securities, such as Rule 144, and if no exemptions can be relied upon, then the selling shareholders may have to hold the securities for an indefinite period of time. Shareholders of states other than Colorado should consult independent legal counsel to determine the availability and use of exemptions to re-sell their securities. We do not expect to pay dividends on common stock. We have not paid any cash dividends with respect to our common stock, and it is unlikely that we will pay any dividends on our common stock in the foreseeable future. Earnings, if any, that we may realize will be retained in the business for further development and expansion. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended (the “Securities Act”).This prospectus includes statements regarding our plans, goals, strategies, intent, beliefs or current expectations. These statements are expressed in good faith and based upon a reasonable basis when made, but there can be no assurance that these expectations will be achieved or accomplished. These forward looking statements can be identified by the use of terms and phrases such as “believe,” “plan,” “intend,” “anticipate,” “target,” “estimate,” “expect,” and the like, and/or future tense or conditional constructions “may,” “could,” “should,” etc. Items contemplating or making assumptions about actual or potential future sales, market size, collaborations, and business opportunities also constitute such forward-looking statements. Although forward-looking statements in this report reflect the good faith judgment of our management, forward-looking statements are inherently subject to known and unknown risks, business, economic and other risks and uncertainties that may cause actual results to be materially different from those discussed in these forward-looking statements. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We assume no obligation to update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, other than as may be required by applicable law or regulation. Readers are urged to carefully review and consider the various disclosures made by us in our reports filed with the Securities and Exchange Commission which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operation and cash flows. If one or more of these risks or uncertainties materialize, or if the underlying assumptions prove incorrect, our actual results may vary materially from those expected or projected. USE OF PROCEEDS This prospectus relates to the resale of our common stock that may be offered and sold from time to time by the selling stockholders.We will not receive any proceeds from the sale of shares of common stock in this offering. - 9 - DETERMINATION OF OFFERING PRICE These shares of common stock may be sold by the selling stockholders from time to time in the over-the-counter market or on other national securities exchanges or automated interdealer quotation systems on which our common stock may be listed or quoted, through negotiated transactions or otherwise at market prices prevailing at the time of sale or at negotiated prices. The distribution of the shares by the selling stockholders is not subject to any underwriting agreement. The selling stockholders will sell their shares at the initial offering price of $1.00 per share until the shares are traded on the OTC Bulletin Board or a national securities exchange, at which point the selling shareholders may sell the registered shares atthe prevailing market price for the shares at the time of sale. We will file a post-effective amendment to this registration statement to reflect a change to the market price when the shares begin trading on a market. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Holders As of November 30, 2007, there were fifty record holders of our common stock and there were 10,210,000 shares of our common stock outstanding. Market Information No public market currently exists for shares of our common stock. We intend to apply to have our common stock listed for quotation on the Over-the-Counter Bulletin Board. Equity Compensation Plan Information We have no outstanding stock options or other equity compensation plans. The Securities Enforcement and Penny Stock Reform Act of 1990 The Securities Enforcement and Penny Stock Reform Act of 1990 require additional disclosure and documentation related to the market for penny stock and for trades in any stock defined as a penny stock. Unless we can acquire substantial assets and trade at over $5.00 per share on the bid, it is more likely than not that our securities, for some period of time, would be defined under that Act as a "penny stock." As a result, those who trade in our securities may be required to provide additional information related to their fitness to trade our shares. These requirements present a substantial burden on any person or brokerage firm who plans to trade our securities and would thereby make it unlikely that any liquid trading market would ever result in our securities while the provisions of this Act might be applicable to those securities. Any broker-dealer engaged by the purchaser for the purpose of selling his or her shares in us will be subject to Rules 15g-1 through 15g-10 of the Securities and Exchange Act. Rather than creating a need to comply with those rules, some broker-dealers will refuse to attempt to sell penny stock. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, to deliver a standardized risk disclosure document prepared by the Commission, which: - contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; - contains a description of the broker's or dealer's duties to the customerand of the rights and remedies available to the customer with respect to aviolation to such duties or other requirements of the Securities Act of1934, as amended; - contains a brief, clear, narrative description of a dealer market, including "bid" and "ask" prices for penny stocks and the significance of the spread between the bid and ask price; - contains a toll-free telephone number for inquiries on disciplinary actions; - defines significant terms in the disclosure document or in the conduct of trading penny stocks; and - contains such other information and is in such form (including language, type, size and format) as the Securities and Exchange Commission shall require by rule or regulation; - 10 - The broker-dealer also must provide, prior to effecting any transaction in a penny stock, to the customer: - the bid and offer quotations for the penny stock; - the compensation of the broker-dealer and its salesperson in the transaction; - the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and - monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements will have the effect of reducing the trading activity in the secondary market for our stock because it will be subject to these penny stock rules. Therefore, stockholders may have difficulty selling their securities. Reports Once our registration statement under Form SB-2 has been declared effective, we will be subject to certain reporting requirements and will furnish annual financial reports to our stockholders, certified by our independent accountants, and will furnish unaudited quarterly financial reports in our quarterly reports filed electronically with the SEC. All reports and information filed by us can be found at the SEC website, www.sec.gov. Stock Transfer Agent The stock transfer agent for our securities is Corporate Stock Transfer of Denver, Colorado.Their address is 3200 Cherry Creek Drive South, Suite 430, Denver, Colorado 80209. Their phone number is (303)282-4800. Dividend Policy We have not previously declared or paid any dividends on our common stock and do not anticipate declaring any dividends in the foreseeable future. The payment of dividends on our common stock is within the discretion of our board of directors. We intend to retain any earnings for use in our operations and the expansion of our business. Payment of dividends in the future will depend on our future earnings, future capital needs and our operating and financial condition, among other factors that our board of directors may deem relevant. We are not under any contractual restriction as to our present or future ability to pay dividends. MANAGEMENT’SDISCUSSION AND ANALYSIS This Management’s Discussion and Analysis or Plan of Operation contains forward-looking statements that involve future events, our future performance and our expected future operations and actions. In some cases, you can identify forward-looking statements by the use of words such as “may”, “will”, “should”, “anticipate”, “believe”, “expect”, “plan”, “future”, “intend”, “could”, “estimate”, “predict”, “hope”, “potential”, “continue”, or the negative of these terms or other similar expressions. These forward-looking statements are only our predictions and involve numerous assumptions, risks and uncertainties. Our actual results or actions may differ materially from these forward-looking statements for many reasons, including, but not limited to, the matters discussed in this report under the caption “Risk Factors”. We urge you not to place undue reliance on these forward-looking statements, which speak only as of the date of this prospectus. We undertake no obligation to publicly update any forward-looking statements, whether as a result of new information, future events, or otherwise. - 11 - The following discussion of our financial condition and results of operations should be read in conjunction with our financial statements and the related notes included in this report. Balance Sheet Data: 12/31/05 Cash $ 68,582 Total assets $ 68,582 Total liabilities $ 1,403 Shareholders' equity $ 72,275 Balance Sheet Data: 12/31/06 Cash $ 52,723 Total assets $ 52,723 Total liabilities $ 71,308 Shareholders' equity $ 70,758 Balance Sheet Data: 9/30/07 Cash $ 48,625 Total assets $ 60,392 Total liabilities $ -0- Shareholders' equity $ 60,392 Operating Data: 12/31/05 Revenue $ 99,500 Operating Expenses $ 188,323 Net Loss $ 72,823 Operating Data: 12/31/06 Revenue $ 196,397 Operating Expenses $ 197,914 Net Loss $ 1,517 OperatingData: 9/30/07 Revenue $ 138,005 Operating Expenses $ 147,371 Net Loss $ 10,366 - 12 - Results of Operations We began to generate revenue in 2003 through our wholly owned subsidiary. However, we have a history of losses. Furthermore, our losses may continue into the future. We have never had a profitable fiscal year. For the fiscal year ended December 31, 2005, we had a net loss of $72,823. For the fiscal year ended December 31, 2006, we had a net loss of $1,517. For the nine months ended September 30, 2007, we had a net loss of $10,366. The revenues for all of the relevant periods in this discussion came from sales of services in our subsidiary, Preserve Communications Services, Inc., a Colorado corporation. Our revenues are in line with the level of our revenues for the last fiscal year. At the current rate, we anticipate approximately the same level of loss as last year. Operating expenses, which includes depreciation and general and administrative expenses for the fiscal year ended December 31, 2005 was $188,323. For the fiscal year ended December 31, 2006, we had operating expenses of $197,914. For the nine months ended September 30, 2007, we had operating expenses of $148,371.The major components of operating expenses include salaries, marketing costs, professional fees, which consist of legal and accounting costs,and telephone expenses. Our revenues increased primarily as a result of developing additional clients for our services. We increased our marketing costs in 2006. In 2007, we scaled back on our marketing but continued to see the benefit of our prior efforts.Our ability to attract new clients is related to our marketing efforts, including the use of referrals. Because our salaries are fixed and our major professional fees have been paid for the year, operating expenses are expected to remain fairly constant as sales improve except for costs associated with marketing. Hence each additional sale has minimal offsetting operating expense. Thus, additional sales should become a profit at a higher return on sales rates as a result of not needing to expand our operational expenses at the same pace. Our marketing costs have been approximately $ 10,000 per year, which was used primarily for attending conferences. We plan to continue to focus our marketing on the Denver Metropolitan area through referrals for the remainder of 2008, so we do not believe that our marketing costs will increase substantially through the end of 2008. . To try to operate at a break-even level based upon our current level of anticipated business activity, we believe that we must generate approximately $200,000 in revenue per year. However, if our forecasts are inaccurate, we will need to raise additional funds. In the event that we need additional capital, Mr. Koch and Mr. Hinkle have agreed to loan such funds as may be necessary through December 31, 2008 for working capital purposes. On the other hand, we may choose to scale back our operations to operate at break-even with a smaller level of business activity, while adjusting our overhead to meet the revenue from current operations. In addition, we expect that we will need to raise additional funds if we decide to pursue more rapid expansion, the development of new or enhanced services and products, appropriate responses to competitive pressures, or the acquisition of complementary businesses or technologies, or if we must respond to unanticipated events that require us to make additional investments. We cannot assure that additional financing will be available when needed on favorable terms, or at all. We expect to incur operating losses in future periods because we will be incurring expenses and not generating sufficient revenues. We expect approximately $200,000 in operating costs over the next twelve months. We cannot guarantee that we will be successful in generating sufficient revenues or other funds in the future to cover these operating costs. Failure to generate sufficient revenues or additional financing when needed could cause us to go out of business. - 13 - Liquidity and Capital Resources As of December 31, 2005, we had cash or cash equivalents of $68,582. For the fiscal year ended December 31, 2006, we had cash or cash equivalents of $52,723. For the nine months ended September 30, 2007, we had cash or cash equivalents of $48,625. Net cash used for operating activities for the fiscal year ended December 31, 2005 was $73,693. For the fiscal year ended December 31, 2006, net cash used for operating activities was $14,860. For the nine months ended September 30, 2007, net cash used for operating activities was $4,098. Cash flows used for investing activities for all periods were zero expect for the fiscal year ended December 31, 2006, which was $999. This consisted of a purchase of equipment. Cash flows provided by financing activities for all periods were zero expect for the fiscal year ended December 31, 2005, which was $137,500.These cash flows were all related to sales of stock and borrowings from related parties. Over the next twelve months our capital costs will be approximately $10,000 to $12,000 primarily to develop operations. We plan to buy office equipment to be used in our operations. We believe that we have sufficient capital in the short term for our current level of operations. This is because we believe that we can attract sufficient revenues within our present organizational structure and resources to become profitable in our operations. Additional resources would be needed to expand into additional locations, which we have no plans to do at this time. We do not anticipate needing to raise additional capital resources in the next twelve months. In the event that we need additional capital, Mr. Koch and Mr. Hinkle have agreed to loan such funds as may be necessary through December 31, 2008 for working capital purposes. Our primary activity will be to seek to develop clients and, consequently, our revenues. If we succeed in expanding our client base and generating sufficient sales, we will become profitable. We cannot guarantee that this will ever occur. Our plan is to build our company in any manner which will be successful. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements with any party. Plan of Operation Our plan for the next twelve months immediately is to operate at a profit or at break even. Our plan is to generate more revenue to become profitable in our operations. In addition, we plan to use our referral sources to develop business. Currently, we are conducting business only through Preserve Communications Services, Inc.and in only one location in the Denver Metropolitan area. We have no plans to expand into other locations or areas. We believe that the timing of the completion of the milestones needed to become profitable can be achieved as we are presently organized with sufficient business. Other than the shares offered by last offering no other source of capital has been identified or sought. If we are not successful in our operations we will be faced with several options: 1. Cease operations and go out of business; 2. Continue to seek alternative and acceptable sources of capital; 3. Bring in additional capital that may result in a change of control; or 4. Identify a candidate for acquisition that seeks access to the public marketplace and its financing sources. - 14 - Currently, we believe that we have sufficient capital or access to capital to implement our proposed business operations or to sustain them for the next twelve months. In the event that we need additional capital, Mr. Koch and Mr. Hinkle have agreed to loan such funds as may be necessary through December 31, 2008 for working capital purposes. If we can sustain profitability, we could operate at our present level indefinitely. To date, we have never had any discussions with any possible acquisition candidate nor have we any intention of doing so. Proposed Milestones to Implement Business Operations At the present time, we are operating from one location in the Denver Metropolitan area. Our plan is to make our operation profitable by the end of our fiscal year 2007. We estimate that we must generate approximately $200,000 in sales per year to be profitable. We have never been profitable. However, we believe that we can be profitable or at break even at the end of the current fiscal year, assuming sufficient sales. Based upon our current plans, we have adjusted our operating expenses so that cash generated from operations is expected to be sufficient for the foreseeable future to fund our operations at our currently forecasted levels. To try to operate at a break-even level based upon our current level of anticipated business activity, we believe that we must generate approximately $200,000 in revenue per year. However, if our forecasts are inaccurate, we will need to raise additional funds. In the event that we need additional capital, Mr. Koch and Mr. Hinkle have agreed to loan such funds as may be necessary through December 31, 2008 for working capital purposes. On the other hand, we may choose to scale back our operations to operate at break-even with a smaller level of business activity, while adjusting our overhead to meet the revenue from current operations . In addition, we expect that we will need to raise additional funds if we decide to pursue more rapid expansion, the development of new or enhanced services and products, appropriate responses to competitive pressures, or the acquisition of complementary businesses, or if we must respond to unanticipated events that require us to make additional investments. We cannot assure that additional financing will be available when needed on favorable terms, or at all. We might incur operating losses in future periods because we will be incurring expenses and not generating sufficient revenues. We expect approximately $200,000 in operating costs over the next twelve months. We cannot guarantee that we will be successful in generating sufficient revenues or other funds in the future to cover these operating costs. Failure to generate sufficient revenues or additional financing when needed could cause us to go out of business We also are planning to rely on the possibility of referrals from clients and will strive to satisfy our clients. We believe that referrals will be an effective form of advertising because of the quality of service that we bring to clients. We believe that satisfied clients will bring more and repeat clients. In the next 12 months, we do not intend to spend any material funds on research and development and do not intend to purchase any large equipment. Recently Issued Accounting Pronouncements We do not expect the adoption of any recently issued accounting pronouncements to have a significant impact on our net results of operations, financial position, or cash flows. Seasonality We do not expect our sales to be impacted by seasonal demands for our products and services. - 15 - DESCRIPTION OF BUSINESS General We were incorporated in March, 2005 to acquire Preserve Communications Services, Inc., a Colorado corporation. We conduct all operational activities through Preserve Communications Services, Inc. In March, 2005, we issued 10,110,000 restricted common shares to various individuals for cash, past services, and for property, including the transfer of 100% of the capital stock of Preserve Communications Services, Inc.As a result, Preserve Communications Services, Inc. became our wholly-owned subsidiary. On April 15, 2005, we filed with the Colorado Division of Securities (the "Division"), Denver, Colorado, a Limited Registration Offering Statement under cover of Form RL pursuant to the Colorado Securities Code, relating to a proposed offering of 100,000 Common Shares of ours. The Registration was declared effective by the Division on May 26, 2005. The offering was closed on November 23, 2005. We raised $100,000 and sold a total of 100,000 shares in the Offering. Preserve Communications Services, Inc. was incorporated in May, 2003 for the purposes of acting as an investor relations company, which provides its clients with professional communication services within the investment banking, brokerage, and investor community. Preserve Communications Services, Inc. has historically focused its marking efforts on micro-cap companies, designing communication strategies and databases for these clients.We work with our customers on a fee basis. We have not been subject to any bankruptcy, receivership or similar proceeding. Our address is 5arkway, Suite 940, Greenwood Village, Colorado 80111.Our telephone number is (720) 488-5409. Organization We are comprised of one corporation with one wholly-owned subsidiary, Preserve Communications Services, Inc.All of our operations are conducted through this subsidiary. Operations Our principal activities center around our work with our customers’ databases to deliverprofessional communication services within the investment banking, brokerage, and investor community. We believe that professional communication services require an organized and accessible database that has the capability to target based on a client's needs. Our database has access to more than 35,000 contacts in the United States. We have the capability to target contacts by region, industry, investment style and market cap emphasis, which provides the resources to build a personalized database for each client, which is can be updated and managed efficiently and consistently. We have an array of services which it provides to clients. Institutional Relations: We believe that generating interest can contribute significantlyto the success of a security.We have access to data on approximately 22,000 investor institutions, of which over 10,000 institutions specifically covermicro-cap and small-cap companies. We create a customized institutional, database targeting fund managers that have interest in a particular industry or in the stock of a specific client’s peers. We work to generate awareness of its client’s company to fund managers. Analyst Relations: We believe that an analyst’s report on a client can have a. profoundeffect on the value of its securities. We have the capability to contact over 7,000 analysts, of which approximately 3,600 specifically covermicro-cap and small-cap companies. We have the ability to develop a personalized database for each client which targets analysts coveringthe client’s industry. - 16 - Financial Press Relations: Our financial press database contains over 6,000 entries for business publications who can be contacted on behalf of clients. This database can be expanded to fit a client’s needs by adding press covers news in a designated industry or in a specified location. In addition, we have the ability to track the press which may be reading client email releases. Broker Relations: We have access to a database of approximately 300 retail securities brokers from various other brokerage firms, which can be utilized for client communications. Informational mailings to these brokers is a free service we offer to our clients. Shareholder Development: We specifically focuses on retail brokers who could potentially buy a position in a client’s stock. Another aspect of this database is our use to identify potential investors. Peer Group Analysis: We also research and evaluate the client’s peers to develop information on the financial ownership of client peers and uses this information to refine communication about the client to the public. We always seek to expand our present base of customers with whom we will work on a fee basis. We utilize the expertise and existing business relationships of our principal officers to develop these opportunities. Each individualutilizes his previous contacts in business to develop potential opportunities. All operational decisions will be made solely by our management. Our management has had extensive experience in this business. To the extent that management is unsuccessful in keeping expenses in line with income, failure to affect the events and goals listed herein would result in a general failure of the business. This would cause management to consider liquidation or merger. Markets Our marketing plan is focused completely on expanding our customer base and individual projects. As of the date hereof, we have a base of numerous clients, none of which predominate. We utilize the expertise of our principal officers to develop our business. Each individual will utilize previous contacts in business to develop potential opportunities. We believe that the primary reason that clients would buy from us rather than competitors would be the existing relationships that exist. We believe that client loyalty and satisfaction can be the basis for success in this business. Therefore, we always seek to develop and expand on already existing relationships to develop a competitive edge. Clients and Competition The development and marketing of database management products and services is very dynamic and subject to sudden change. Almost all of the companies in this industry have greater resources and expertise than the Company. We view our principal competitors as being Elite Financial Communications Group, Aurelius Consulting Group, and Pfeiffer High Investor Relations. Each of these companies represents the same type of customer base as we do. All of these companies have greater resources and operating histories than we do. Our principal effort at this point will be to develop a base of customers and projects. No single company currently dominates any portion of the market. Competition with these companies could make it difficult, if not impossible for us to compete, which could adversely affect our results of operations. Competition from larger and more established companies is a significant threat and is expected to remain so for us. Any competition may cause us to fail to gain or to lose clients, which could result in reduced or non-existent revenue. Competitive pressures may impact our revenues and our growth. Backlog At September 30, 2007, we had no backlogs. - 17 - Employees We have two employees: Mr. Keith Koch, our President and Mr. Steven R. Hinkle, our Secretary. Both Mr. Koch. and Mr. Hinkle each receive $600 per month in salary. Otherwisewe do not pay any compensation directly to our officers or directors or plan to do so in the future. However, we reimburse our employee for all necessary and customary business related expenses.We have no plans or agreements which provide health care, insurance or compensation on the event of termination of employment or change in our control.We do not pay our Directors separately for any Board meeting they attend. Proprietary Information We own no proprietary information. Government Regulation We do not expect to be subject to material governmental regulation. However, it is our policy to fully comply with all governmental regulation and regulatory authorities. Research and Development We have never spent any amount in research and development activities. Environmental Compliance We believe that we are not subject to any material costs for compliance with any environmental laws. DESCRIPTION OF PROPERTY We lease our office space from S.R. Hinkle, Inc., a company which is an affiliated with Messrs. Hinkle and Koch, our major shareholders. We currently pay no rent for this space, which is leased on a month-to-month basis. Previously, Preserve Communications Services had a written agreement, which is no longer in effect, with S.R. Hinkle, Inc. to provide for reimbursement of S.R. Hinkle, Inc. for use of its office facilities and for management fees to be paid to Mr. Hinkle and Mr. Koch. We also utilize the office furniture and equipment of S.R. Hinkle, Inc., which we use in our operations. Otherwise, we have no properties. DIRECTORS, EXECUTIVE OFFICERS AND CONTROL PERSONS Set forth below are the names of the directors and officers of the Company, all positions and offices with the Company held, the period during which he or she has served as such, and the business experience during at least the last five years: Name Age Positions and Offices Held Keith Koch 54 President, Treasurer, Director Steven R. Hinkle 55 Secretary and Director Mr. Koch has been the Company’s President, Treasurer and a Director since its inception.FromMay 2003 to the present, he has been President of Preserve Communications Services, Inc., company which he founded. His responsibilities include marketing to and servicing customers with communication needs that can be serviced through databases via email. Mr. Koch devotes approximately forty hours per month to our company. From October 2002 to 2005, he was Director of Investment Banking/Denver for JP Turner & Co. L.L.C., a stock brokerage firm. His primary responsibility includes identifying companies desiring funding, primarily through initial public offerings and includes ensuring all regulatory requirements are adhered to, followed by preparing the company for marketing the offering to the JP Turner & Co. L.L.C. brokerage system and other interested broker dealers. - 18 - From 1998 to 2002, he was Director of Corporate Finance for Schneider Securities Inc. in Denver, Colorado. He was responsible for overseeing all aspects involving financings of private companies through initial public offerings managed by Schneider Securities. From 1992 to 1998 Mr. Koch supervised an office of Schneider Securities, Inc. in which he was responsible for the registered representatives in that office. Mr. Koch held the required series 24 license for that position. Upon joining Schneider Securities, Inc. in 1990, he became a Registered Representative. He was licensed to sell securities to individuals he served. In his capacity Mr. Koch holds all necessary licenses to conduct his business, which included a series 7 and series 63. He has a high school diploma. Mr. Hinkle has been the Company’s Vice President, Secretaryand a Director since its inception. In May, 2003, he was the co-founder ofPreserve Communications Services, Inc., with the titles of Vice President and Secretary.His responsibilities include marketing the company’s services to potential customers, as well as developing strategies for expanding the company’s databases. Mr. Hinkle entered the securities business in 1977, as a register representative with Bosworth, Sullivan, & Company. From 1986 to 2001, he worked at Cohig & Associates in various capacities including Chief Operating Officer, President, Chief Executive Officer, and Chairman of the Board.In August, 2001, he joined Schneider Securities as a Vice President.In January, 2002, he participated in a group that bought controlling interest of Schneider Securities, Inc., and became Chairman of the Board.In September, 2002, his group sold Schneider Securities, Inc. to J.P. Turner
